DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-37are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,240,081. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited U.S. Patent discloses obvious versions of the instant claims as shown below.

Instant Application 17/548,490
U.S. Patent No. 11,240,081
21. A User Equipment (UE) in a wireless communication system, the UE comprising: a processor is configured to: transmit uplink control information (UCI) which includes hybrid automatic repeat request acknowledgment (HARQ-ACK) information representing a response to a downlink channel having been received from a base station, a scheduling request (SR) representing whether to request for uplink resource allocation, and a beam recovery request (BR) representing whether to request for recovery for a beam failure, when a number of bits of the UCI does not exceed 2, determine a first cyclic shift (CS) value based on the HARQ-ACK information, determine a CS offset based on request information representing a request to be transmitted from the UE to the base station, determine a second CS value representing a degree of cyclic-shifting a base sequence to be used in a physical uplink control channel (PUCCH) on based on the first CS value and the CS offset, and transmit the UCI using a sequence based PUCCH format generated by cyclic-shifting the base sequence based on the second CS value, wherein a transmission resource of the sequence based PUCCH format is one resource block representing 12 subcarriers in a frequency domain, when the number of bits of the UCI exceeds 2, transmit the UCI using a frequency division multiplexing (FDM) based PUCCH format, wherein when the number of bits of the UCI exceeds 2, the UCI includes one or more bits representing the HARQ-ACK information, one or more bits representing the SR, and one or more bits representing BR.

1. A User Equipment (UE) in a wireless communication system, the UE comprising: a processor configured to: transmit uplink control information (UCI) which includes hybrid automatic repeat request acknowledgment (HARQ-ACK) information representing a response to a downlink channel having been received from a base station, a scheduling request (SR) representing whether to request for uplink resource allocation, and a beam recovery request (BR) representing whether to request for recovery for a beam failure, when a number of bits of the UCI does not exceed 2, determine a first cyclic shift (CS) value based on the HARQ-ACK information, determine a CS offset based on request information representing a request to be transmitted from the UE to the base station, determine a second CS value representing a degree of cyclic-shifting a base sequence to be used in a physical uplink control channel (PUCCH) on based on the first CS value and the CS offset, and transmit the UCI using a sequence based PUCCH format generated by cyclic-shifting the base sequence based on the second CS value, when the number of bits of the UCI exceeds 2, transmit the UCI using a frequency division multiplexing (FDM) based PUCCH format.
2. The UE of claim 1, wherein, when the number of bits of the UCI exceeds 2, wherein the UCI includes one or more bits representing the HARQ-ACK information, one or more bits representing the SR, and one or more bits representing BR.
9. The UE of claim 1, wherein a transmission resource of the sequence based PUCCH format is one resource block representing 12 subcarriers in a frequency domain.

22. The UE of claim 21, wherein the second CS value is any one among a plurality of CS values determined according to the CS offset and a number of bits representing the HARQ-ACK information, the plurality of CS values are configured with CS values that are different from each other and increase by an identical interval based on a smallest CS value among the plurality of CS values, and a size of the interval is constant regardless of whether the SR is the positive SR.

3. The UE of claim 1, wherein the second CS value is any one among a plurality of CS values determined according to the CS offset and a number of bits representing the HARQ-ACK information, the plurality of CS values are configured with CS values that are different from each other and increase by an identical interval based on a smallest CS value among the plurality of CS values, and a size of the interval is constant regardless of whether the SR is the positive SR.

23. The UE of claim 22, wherein the base sequence is cyclic-shifted with N CS values which are different from each other, the HARQ-ACK information comprises m bits, and the size of the interval is N/(2{circumflex over ( )}m).

4. The UE of claim 3, wherein the base sequence is cyclic-shifted with N CS values which are different from each other, the HARQ-ACK information comprises m bits, and the size of the interval is N/(2{circumflex over ( )}m).

24. The UE of claim 23, wherein m is 2, and N is 12.

5. The UE of claim 4, wherein m is 2, and N is 12.

25. The UE of claim 24, wherein when the SR is the positive SR, the CS offset is 1, and when the SR is not the positive SR, the CS offset is 0.

6. The UE of claim 5, wherein when the SR is the positive SR, the CS offset is 1, and when the SR is not the positive SR, the CS offset is 0.

26. The UE of claim 25, wherein when the SR is not the positive SR, the second CS value is one among 0, 3, 6, and 9.

7. The UE of claim 6, wherein when the SR is not the positive SR, the second CS value is one among 0, 3, 6, and 9.

27. The UE of claim 26, wherein when the SR is the positive SR, the second CS value is one among 1, 4, 7, and 10.

8. The UE of claim 7, wherein when the SR is the positive SR, the second CS value is one among 1, 4, 7, and 10.

28. The UE of claim 21, wherein each of the transmission resource of the sequence based PUCCH format and transmission resource of the FDM based PUCCH format are one or two symbols in a time domain.

10. The UE of claim 9, wherein each of the transmission resource of the sequence based PUCCH format and transmission resource of the FDM based PUCCH format are one or two symbols in a time domain.

29. The UE of claim 21, wherein a PUCCH resource for the SR and a PUCCH resource for the BR are independently configured.

11. The UE of claim 1, wherein a PUCCH resource for the SR and a PUCCH resource for the BR are independently configured.

30. The UE of claim 29, wherein the processor further configured to: when the number of bits of the UCI does not exceed 2 and the BR is not a positive BR which request information on a beam, transmit the SR and the HARQ-ACK information through the PUCCH resource for the SR, and when the number of bits of the UCI does not exceed 2 and the BR is the positive BR, transmit the BR and the HARQ-ACK information through the PUCCH resource for the BR.

12. The UE of claim 11, wherein the processor further configured to: when the number of bits of the UCI does not exceed 2 and the BR is not a positive BR which request information on a beam, transmit the SR and the HARQ-ACK information through the PUCCH resource for the SR, and when the number of bits of the UCI does not exceed 2 and the BR is the positive BR, transmit the BR and the HARQ-ACK information through the PUCCH resource for the BR.



31. A method of wireless communication by a User Equipment (UE) operates in a wireless communication system, the wireless communication method comprising: transmitting uplink control information (UCI) which includes hybrid automatic repeat request acknowledgment (HARQ-ACK) information representing a response to a downlink channel having been received from a base station, a scheduling request (SR) representing whether to request for uplink resource allocation, and a beam recovery request (BR) representing whether to request for recovery for a beam failure, when a number of bits of the UCI does not exceed 2, determining a first cyclic shift (CS) value based on the HARQ-ACK information; determining a CS offset based on request information representing a request to be transmitted from the UE to the base station; determining a second CS value representing a degree of cyclic-shifting a base sequence to be used in a physical uplink control channel (PUCCH) based on the first CS value and the CS offset; and transmitting the UCI using a sequence based PUCCH format generated by cyclic-shifting the base sequence based on the second CS value, wherein a transmission resource of the sequence based PUCCH format is one resource block representing 12 subcarriers in a frequency domain, and when the number of bits of the UCI exceeds 2, transmitting the UCI using a frequency division multiplexing (FDM) based PUCCH format, wherein when the number of bits of the UCI exceeds 2, the UCI includes one or more bits representing the HARQ-ACK information, one or more bits representing the SR, and one or more bits representing BR.
Difference: “wherein a transmission resource of the sequence based PUCCH format is one resource block representing 12 subcarriers in a frequency domain” would be obvious in view of claim 13 and 19 which disclose PUCCH resource FDM.
13. A method of wireless communication by a User Equipment (UE) operates in a wireless communication system, the wireless communication method comprising: transmitting uplink control information (UCI) which includes hybrid automatic repeat request acknowledgment (HARQ-ACK) information representing a response to a downlink channel having been received from a base station, a scheduling request (SR) representing whether to request for uplink resource allocation, and a beam recovery request (BR) representing whether to request for recovery for a beam failure, when a number of bits of the UCI does not exceed 2, determining a first cyclic shift (CS) value based on the HARQ-ACK information, determining a CS offset based on request information representing a request to be transmitted from the UE to the base station; determining a second CS value representing a degree of cyclic-shifting a base sequence to be used in a physical uplink control channel (PUCCH) based on the first CS value and the CS offset, transmitting the UCI using a sequence based PUCCH format generated by cyclic-shifting the base sequence based on the second CS value, and when the number of bits of the UCI exceeds 2, transmitting the UCI using a frequency division multiplexing (FDM) based PUCCH format.
14. The method of claim 13, wherein, when the number of bits of the UCI exceeds 2, wherein the UCI includes one or more bits representing the HARQ-ACK information, one or more bits representing the SR, and one or more bits representing BR.

32. The method of claim 31, wherein the second CS value is any one among a plurality of CS values determined according to the CS offset and a number of bits representing the HARQ-ACK information, the plurality of CS values are configured with CS values that are different from each other and increase by an identical interval based on a smallest CS value among the plurality of CS values, and a size of the interval is constant regardless of whether the SR is the positive SR.

15. The method of claim 13, wherein the second CS value is any one among a plurality of CS values determined according to the CS offset and a number of bits representing the HARQ-ACK information, the plurality of CS values are configured with CS values that are different from each other and increase by an identical interval based on a smallest CS value among the plurality of CS values, and a size of the interval is constant regardless of whether the SR is the positive SR.

33. The method of claim 32, wherein the base sequence is cyclic-shifted with N CS values which are different from each other, the HARQ-ACK information comprises m bits, and the size of the interval is N/(2{circumflex over ( )}m).

16. The method of claim 15, wherein the base sequence is cyclic-shifted with N CS values which are different from each other, the HARQ-ACK information comprises m bits, and the size of the interval is N/(2{circumflex over ( )}m).

34. The method of claim 33, wherein when the SR is a positive SR, the CS offset is 1, and when the SR is not the positive SR, the CS offset is 0.

17. The method of claim 16, wherein when the SR is a positive SR, the CS offset is 1, and when the SR is not the positive SR, the CS offset is 0.

35. The method of claim 34, wherein when the SR is not the positive SR, the second CS value is one among 0, 3, 6, and 9.

18. The method of claim 17, wherein when the SR is not the positive SR, the second CS value is one among 0, 3, 6, and 9.

36. The UE of claim 31, wherein a PUCCH resource for the SR and a PUCCH resource for the BR are independently configured.

19. The UE of claim 13, wherein a PUCCH resource for the SR and a PUCCH resource for the BR are independently configured.

37. The UE of claim 36, wherein the transmitting the UCI using the sequence based PUCCH format further comprises: when the number of bits of the UCI does not exceed 2 and the BR is not a positive BR which requests a recovery for a beam failure, transmitting the SR and the HARQ-ACK information through the PUCCH resource for the SR, and when the number of bits of the UCI does not exceed 2 and the BR is the positive BR, transmitting the BR and the HARQ-ACK information through the PUCCH resource for the BR.

20. The UE of claim 19, wherein the transmitting the UCI using the sequence based PUCCH format further comprises: when the number of bits of the UCI does not exceed 2 and the BR is not a positive BR which requests a recovery for a beam failure, transmitting the SR and the HARQ-ACK information through the PUCCH resource for the SR, and when the number of bits of the UCI does not exceed 2 and the BR is the positive BR, transmitting the BR and the HARQ-ACK information through the PUCCH resource for the BR.












4.	The closest Prior Arts:

		YOSHIMURA et al (US 2019/0140876 A1) discloses a User Equipment (UE) in a wireless communication system (fig. 1, wireless communication system 100 which includes base station apparatus 1 and terminal apparatuses 3A, 3B, section 0031-0033), the UE (fig. 1, see, terminal apparatus 13 which wirelessly communicates with base station/eNB 1, section 0031-0033) comprising: (fig. 12, terminal apparatus 3 which includes receive antenna 412/transmit antenna 401 coupled to a processing unit/extracting unit 403/405 and controller 406, section 0155-0156) ;  and a processor (fig. 12, controller which is coupled to the processing units and antennas, section 0155-0156) for controlling an operation of the communication module (fig. 12, terminal apparatus 3 which includes receive antenna 412/transmit antenna 401 coupled to a processing unit/extracting unit 403/405 and controller 406, section 0155-0156), wherein the processor (see, the controller of the terminal apparatus which is configured to determine a cyclic shift for transmission on the PUCCH, section 0014-0015, noted: there are values/amounts associated with the cyclic shifts, section 0120-0129) is configured to: determine a first cyclic shift (CS) value (see, the controller of the terminal apparatus which is configured to determine a cyclic shift for transmission on the PUCCH, section 0014-0015, noted: there are values/amounts associated with the cyclic shifts, section 0120-0129) based on hybrid automatic repeat request acknowledgment (HARQ-ACK) information (see, the cyclic shift based on the scheduling request (SR) and HAR-ACK, section 0014-0015) representing a response to a downlink channel (see, the cyclic shift depends on  DCI, PDCCH received from base station or from which the base station expects, section 0064, 0085, 0142) having been received from a base station (fig. 1, base station apparatus 1, section 0031-0033), determine a CS offset based on request information representing a request to be transmitted from the UE to the base station (see, second cyclic shift value based on a second sequence, section 0014-0015, 0166-0168, 0171, 0120, 0128-0129-diffent cyclic values/amounts in relation to SR that are transmitted to the base station via the PUCCH), determine a second CS value representing a degree of cyclic-shifting a base sequence (see, different cyclic shifts used in the transmission of SR and HARQ-ACK , section 0120, 0128-0129) to be used in a physical uplink control channel (PUCCH) on based on the first CS value and the CS offset (see, generating sequences based on the first cyclic shift value and second cyclic shift value, transmits of SR and HARQ on the PUCCH, section 0014-0015, 0178, 0181, 0120, 0128-0129-transmitted SR with different cyclic shifts/amounts to the base station). 
		
	Nayeb Nazar et al (US 2020/0067680 A1, Provisional Application No. 62/500,772, filed on May 3, 2017)  from a similar field of endeavor (see, the WTRU in the wireless method and apparatus where the UE transmit UL transmission, simultaneous transmission,, the UE sends positive/negative HARQ acknowledgments  with  different cyclic shifts of the Zadoff-Sequence, section 0052, 0083,0104) discloses: transmit the PUCCH for simultaneous transmission (section 0052-simultanoeus transmission, the PUCCH caries HARQ-ACK with scheduling request (SR), HARQ-ACK values/bits, section 0083, 0088, 0090) of the request information and the HARQ-ACK information using a sequence generated by cyclic-shifting the base sequence based on the second CS value (see, the WTRU uses cyclic shifts with CAZAC sequences of HARQ-ACK, SR bits on the PUCH, section 0091, section 0092-0093-the cyclic shifts (See, CS 1, 4, 7, and 10) with different sequence lengths used in transmitting of HARQ ACK/NAK values).
	
	Cho et al (US 2020/0092876 A1) discloses multiplexing of SR PUCCHs with different cyclic shifts (section 0046-0048).

Cheng et al (US 2014/0301324 A1) discloses device and method for transmission uplink control information (UCI) to a UE, the UE then determines cyclic shifts (i.e., first, second CSs) for transmitting of scheduling request (SR), HARQ-ACK on the PUCCH (section 0035, 0063, 0108, 0127, 0185, 0195, 0204).

	YAMAMOTO et al (US 2020/0178242 A1) discloses a terminal that calculates PUCCH sequence (cyclic shift pattern) (section 0125).

LIU et al (US 2020/0413428 A1) discloses terminal and base station apparatuses for calculating of cyclic shift value in sequence PUCCH format, transmitting of HARQ-ACK and SR (i.e., SR = 1, SR=0) using bit values (Section 0180, 0187, 0206, 0209-0210).

Allowable Subject Matter
5.	Claims 1-37  would be allowed if a Terminal Disclaimer (TD) is filed to overcome the Double Patenting Rejection, set forth in this rejection.

	The closest prior arts either singularly or in combination fail  to reasonably anticipate or render obvious “when a number of bits of the UCI does not exceed 2, determining a first cyclic shift (CS) value based on the HARQ-ACK information; determining a CS offset based on request information representing a request to be transmitted from the UE to the base station; determining a second CS value representing a degree of cyclic-shifting a base sequence to be used in a physical uplink control channel (PUCCH) based on the first CS value and the CS offset; and transmitting the UCI using a sequence based PUCCH format generated by cyclic-shifting the base sequence based on the second CS value, wherein a transmission resource of the sequence based PUCCH format is one resource block representing 12 subcarriers in a frequency domain, and when the number of bits of the UCI exceeds 2, transmitting the UCI using a frequency division multiplexing (FDM) based PUCCH format, wherein when the number of bits of the UCI exceeds 2, the UCI includes one or more bits representing the HARQ-ACK information, one or more bits representing the SR, and one or more bits representing BR.” As recited in claims 21, 31.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473